Citation Nr: 0827517	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for 
service connection for tinnitus.  The veteran filed a timely 
Notice of Disagreement (NOD) in August 2006, and, 
subsequently, in March 2007, the RO provided a Statement of 
the Case (SOC).  Thereafter, in March 2007, the veteran filed 
a timely substantive appeal. 

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the veteran 
has evidence pertinent to his claim that he has not submitted 
to the VA.

2.  The service medical records are negative for tinnitus; 
there is no post-service medical evidence of tinnitus until 
many years after service; while there is lay evidence of a 
long-standing history of tinnitus, the only competent opinion 
addressing the question of a nexus between tinnitus and any 
incident of service, to include exposure to excessive noise, 
weighs against the contended causal relationship.





CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. The VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
the VA with respect to the duty to assist the veteran with 
the claim.  In the instant case, the Board finds that the VA 
fulfilled its duties to the veteran under the VCAA.  

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the March 2006 and April 2006 letters sent to 
the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.
 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim.  Id., at 484, 486.  Those five elements include: (1) 
the veteran's status; (2) the existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Id., at 484.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require the VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

The March 2006 and April 2006 letters from the RO satisfy 
these mandates.  With respects to the Dingess requirements, 
the March 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating and the potential 
effective date for the veteran's claim.  The April 2006 
letter apprised the veteran of the type of evidence needed to 
establish his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter clearly disclosed the VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records, and records held by any Federal agency, provided 
that the veteran gave consent and supplied enough information 
to enable their attainment.  It made clear that although the 
VA could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that the VA received 
all such records.  The letter additionally apprised the 
veteran that the VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide the VA with any 
other supporting evidence or information in his possession, 
and then apprised him of the manner in which the VA 
calculates disability ratings and assigns effective dates.  
Thus, the Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and the VA in obtaining such evidence.  See Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board notes that the April 2006 VCAA notification letter 
was furnished to the veteran prior to the July 2006 RO 
decision that is the subject of this appeal.    

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
includes service medical records, private medical records and 
VA medical records, including a May 2006 VA audiological 
examination.  There is no medical evidence of tinnitus until 
many years post-service and the only competent opinion that 
addresses the question of a nexus between a current diagnosis 
of tinnitus and claimed in-service acoustic trauma weighs 
against such a relationship.  Based on a review of the 
evidence, the Board finds that there is sufficient competent 
evidence to make a decision on the claim.  Therefore, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Service Connection

a.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disability to service must 
be medical unless it relates to a disability that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Lay statements or testimony are competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation, such as in the case of tinnitus.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage, at 495-
98.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

b.  Factual Background.  The veteran's service medical 
records reflect that, upon discharge examination in June 
1967, no disease or defects pertinent to his hearing were 
noted.  

A December 2005 private medical record noted that the veteran 
had experienced constant tinnitus over the past two years.  
The veteran reported that he was in the Army band during 
service and had not experienced any significant noise 
exposure without the use of ear protection since discharge.  
He said that he felt like his ears had been plugged for the 
past several months.  An audiological evaluation included 
with the record noted a diagnosis of constant tinnitus in 
both ears.

A May 2006 VA examination was conducted following a review of 
the claims file that, at the time, did not include the 
veteran's service medical records.  The veteran reported that 
he had played the trombone in the Army band during service, 
thereby exposing himself to loud music.  The veteran said 
that he was also exposed to occupational noise, such as roto 
hammering and heavy drilling; while working as an electrician 
and that he used ear protection as needed.  The veteran 
reported noticing tinnitus in both ears for at least twenty 
years.  Following a hearing test, sensorineural hearing loss 
was diagnosed in both ears.  The examiner's opinion was that 
the veteran had tinnitus; and that the tinnitus was less 
likely than not due to in-service acoustic trauma and more 
likely than not due to occupational noise exposure.  The 
rationale for the opinion was that the veteran had reported 
the onset of the tinnitus as having occurred two years prior 
according to the December 2005 private medical record and 
twenty years prior in his statements to the VA examiner.  The 
examiner noted that, using either figure, the onset of the 
disease occurred many years following service.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  The record does not contain any 
medical evidence indicating a diagnosis of tinnitus or 
treatment for the condition prior to the December 2005 
private medical examination, more than 38 years following the 
veteran's separation from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

The only medical evidence of record that contains a medical 
opinion regarding whether the veteran's tinnitus is 
attributable to service is the May 2006 VA audiological 
examination, conducted by an audiologist.  Although the 
examiner did not have the benefit of reviewing the veteran's 
service medical records at the time of the examination, the 
Board finds that this was not significant because these 
documents did not contain any mention of tinnitus.  The Board 
notes that the examiner made her determination after a 
reviewing the veteran's case file, speaking to him regarding 
his medical history, and conducting a physical examination.  
Because the onset date reported by the veteran was many years 
post-service and he acknowledged exposure to post-service 
occupational noise, such as heavy drilling, the examiner 
found that the veteran's tinnitus was less likely than not 
due to the acoustic trauma experienced in service.  Noting 
the thoroughness of the examination, the review of the claims 
file, and the explanation of the rationale, the Board finds 
that the examiner's opinion is of substantial probative value 
in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).  

The Board notes that the veteran, in his March 2007 
substantive appeal to the Board, requested another medical 
examination to be performed by an ear, nose, and throat 
specialist.  The Board finds that the May 2006 examination is 
competent, non-speculative medical evidence according to 
38 C.F.R. § 3.159(a)(1), having been performed by a person 
qualified through education, training, or experience to offer 
medical diagnoses and opinions.  See, e.g., Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 
270, 273 (1993). (finding medical opinions provided by 
medical professionals other than medical doctors to have 
probative value).  In this instance, the audiologist had 
specialized knowledge and training regarding hearing 
disabilities; and, therefore, was competent to make a medical 
opinion regarding the etiology of the veteran's tinnitus.  As 
such, another examination is not necessary.  

The Board acknowledges that the veteran is competent to 
report symptoms such as noise or ringing in his ears because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. at 470.  The Board also understands that the 
veteran believes that his tinnitus was caused by his exposure 
to excessive noise during service.  As a lay person, however, 
he is not competent to offer opinions on medical causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu, 2 Vet. App. at 494-95.  Moreover, the 
veteran's own history dates the onset of his tinnitus to many 
years post-service, which formed part of the rationale for 
the May 2006 VA audiologist's negative nexus opinion noted 
above.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for tinnitus is denied.



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


